Thompson, J.,
delivered tbe opinion of tbe court.
Taxes were assessed against tbe estate of Carrie C. 'Claiborne, deceased, in tbe bands of ber administrator, for tbe years 1877, to 1884, inclusive. These taxes bis successor, tbe public administrator, refused to pay, and ibis action is brought in tbe circuit court- against tbe public administrator to recover tbe same, on tbe theory of enforcing a supposed equitable lien of tbe state for ■state, school, and city taxes. Tbe court sustained a *83demurrer to the petition, and the plaintiff has appealed to this court.
The action proceeds upon the theory that, as but two methods have been prescribed by law for enforcing the payment of personal taxes, namely, by seizure and by procuring an allowance of them in the probate court in the case of taxes assessed against the estate of a person who has since died,' and that as neither of these remedies is applicable to the present case,—a remedy must exist in favor of the state by a suit in equity in the circuit court. There is no question here as to the legality of the assessment of the taxes sued for, or whether demand has been made at the proper times for their payment, or whether the public administrator has in his possession, belonging to the estate of Carrie C. Claiborne, funds with which to meet them. All these things are admitted by the demurrer. The sole question is, whether a suit in equity can be prosecuted for the recovery of personal taxes assessed against the estate of a deceased person in the hands of his administrator, no such action being given in terms by statute. It was said by the Supreme Court in a case much cited: “The levying of taxes is solely a matter of statutory creation, and no means can be resorted to, to coerce their payment, other than those pointed out in the statute. Should a tax be imposed, and no method provided by law for its recovery, a resort to legal proceedings would then be a matter of necessity. But this could only arise where the legislature had failed entirely to indicate any mode or manner of collection.” Carondelet v. Picot, 38 Mo. 130. Whether or not, under a proper interpretation of the revenue laws, the state has no other remedy than an action in the circuit court, in a case of this kind; whether it has not the ordinary remedy by seizure, which it has in the case where the personal property, in respect of which the taxes have been assessed, has been assigned for the benefit of creditors (State to use v. Rowse, 49 Mo. 587); whether, if it has no other remedy, it is competent for the judicial *84courts to create one ; and whether, if the judicial courts can create one, the remedy attempted in this case, on the theory that the state has what is called an equitable lien (which remedy excludes the rights of trial by jury and commits the whole case to the judge sitting as a chancellor), is a proper remedy;—all or some of these are questions which it is impossible to determine without construing the revenue laws of this state.
It is admitted by counsel for the plaintiff that if a remedy by seizure exists, this action does not lie, and his whole argument in support of this action is predicated on the premise that a remedy by seizure does not exist. Whether a remedy by seizure exists, therefore, meets us at the threshold of the case. This is a question involving the construction of the revenue laws,, and this case cannot, therefore, be decided without construing the revenue laws. Our decision in the recent case of State ex rel. v. Donaldson, Administrator, 28 Mo. App. 190, does not govern this question, because we regarded that case as calling merely for the construction of the statute relating to the administration of estates. The question here presented is entirely novel. The title of the plaintiff to maintain the action, if it exists at all, exists chiefly in virtue of the revenue laws of the state. The case is, therefore, plainly within the policy of the constitutional provision, and is one which is eminently proper for the decision of the Supreme Court.
By the recent constitutional amendment changing the jurisdiction of this court, it has no jurisdiction in cases which, under the original constitutional provision creating it and establishing its jurisdiction (Const. Mo., art. 6, sec. 12), might have been appealed from this court to the Supreme Court; but such questions are now appealable directly to the Supreme Court ( Laws of 1883, p. 216); among these cases are “cases involving the construction of the revenue laws of this state.” Such appears to be the present case; and, although both parties submit the question in. dispute to our jurisdiction, as the question is one which relates to our *85jurisdiction over the subject-matter of the controversy, which cannot be conferred by consent, we must transfer the cause to the Supreme Court. Laws of 1885, p. 121; Arnold v. Hawkins, 27 Mo. App. 476. It is so ordered.
Peees, J., concurs; Rombauee, P. J., dissents.